                Case 19-12153-KBO         Doc 678   Filed 12/04/20   Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C.,
et al.,                                         Case No. 19-12153 (KBO)

                 Debtors.                       (Jointly Administered)


                      ORDER SCHEDULING OMNIBUS HEARING DATES


                 IT IS HEREBY ORDERED, that the following omnibus hearing dates have been

scheduled in the above-captioned cases:

                 DATE                        TIME

                 January 19, 2021            2:00 p.m. Eastern Time (Omnibus Hearing)

                 February 18, 2021           1:00 p.m. Eastern Time (Omnibus Hearing)

                 March 18, 2021              11:00 a.m. Eastern Time (Omnibus Hearing)


                 IT IS FURTHER ORDERED that the hearings shall take place before the

Honorable Karen B. Owens, U.S. Bankruptcy Judge, at the United States Bankruptcy Court for

the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware

19801.




    Dated: December 4th, 2020                       KAREN B. OWENS
    Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228617.6 57095/001
